BOND, J.
The appeal in this case is taken by a certificate of the clerk, showing the rendition of the judgment in favor of the plaintiff against the defendant in the lower court and the allowance of an appeal therefrom to this court. Appellant has filed in this court printed matter containing a copy of the petition in the lower court and a statement of certain happenings thereafter, such as a change of venue to Lawrence county, a motion for a continuance, the refusal of the same, a motion to make more definite and certain a verdict of the jury and setting forth certain answers contained in two depositions which were excluded from evidence, but no further matter from such depositions is set forth, nor is any evidence given, nor is it shown any exceptions were taken at the time to the giving by the court of the instructions for plaintiff, nor does the printed matter itself purport to be an abstract. It is perfectly obvious that under this showing, appellant has *300brought to this court by his appeal only the record proper, and is only entitled to a review of questions presented by it.
An examination of the record proper does not disclose that it failed to state a cause of action or that it did not warrant the verdict returned by the jury. It is apparent under this state of the record, presented in support of the appeal, that we can only affirm the judgment of the lower court, which is accordingly done.
All concur.